Citation Nr: 1219416	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left ear hearing loss.  

2.  Entitlement to service connection for sinusitis, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2011, the Veteran presented testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Montgomery RO.  The transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Left Ear Hearing Loss

At theApril 2011 Travel Board hearing, the Veteran testified that his left ear hearing loss has worsened since his last examination (in 2008).  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination; worsening of hearing acuity is capable of lay observation.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a contemporaneous examination to assess the severity of the left ear hearing loss disability is necessary.


Hypertension

The Veteran claims that service connection is warranted for hypertension, including as secondary to his service-connected PTSD.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

VBA Fast Letter 01-05 (January 16, 2001) reflects that in the case of a claim for hypertension due to PTSD, the examiner would, at a minimum, have to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/ not the cause of the hypertension in this veteran.  The Fast Letter adds that in some cases an additional medical opinion, either by a mental health professional or a cardiologist, or both, may be requested.  In either case, the conclusions must be supported by the evidence that the cardiovascular disorder is or is not related to the PTSD.

It is also noted that a Federal Register statement of June 28, 2005, 70 F.R. 37040, notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that, based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.

Accordingly, a medical opinion is needed to determine whether the Veteran's hypertension is secondary to his service-connected PTSD.  Such opinion should be accomplished on remand and should reflect consideration of VBA Fast Letter 01-05 and the Federal Register statement of June 28, 2005, 70 F.R. 37040.  

Sinusitis

Finally, the Veteran also claims that his sinusitis is the result of his service in Vietnam, including as due to exposure to Agent Orange.  The Veteran's personnel records show/it is not in dispute that he served in Vietnam (service connection for PTSD has been established based on the stressful experiences during his Vietnam service); therefore, he is presumed to have been exposed to Agent Orange/herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  Although sinusitis has not been recognized [by V.A.] as related to herbicide/Agent Orange exposure, a claimant is not precluded from establishing service connection for the disability as due to Agent Orange exposure by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service treatment records (STRs) show treatment for recurrent respiratory complaints and his postservice private treatment records show findings of sinusitis.  At the his Travel Board hearing, the Veteran testified that he has experienced ongoing symptoms of sinusitis since service.  

The Veteran has not been afforded a VA examination for sinusitis.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the evidence suggests that the Veteran has sinusitis that had its onset in service, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary is met.

The Veteran has testified that he has been in receipt of private treatment (his primary insurance is with Blue Cross/Blue Shield), was treated at the Tuskegee VA Medical Center (VAMC) and receives ongoing VA treatment at the Montgomery VAMC (the most recent VA treatment records are dated March 2011 from the Central Alabama Health Care System).  These additional records must be obtained before deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records of all VA treatment the Veteran has received for his claimed disabilities at the VAMC Tuskegee and Montgomery. 

2.  The RO should secure for the record copies of the complete updated clinical records of all private evaluation or treatment the Veteran has received for the disabilities at issue.  The Veteran should provide any releases necessary for VA to secure any private records of such treatment or evaluation. 

If any provider does not respond, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

3.  The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his left ear hearing loss disability.  The examiner should elicit from the Veteran an account of the occupational and daily living impairment of function related to this disability, and should comment on the account (i.e., opine whether the degree of functional impairment described is consistent with the level of hearing acuity found on objective testing).

4.  After obtaining the VA and private records described above, the RO should then arrange for the Veteran to be examined by an appropriate specialist to determine whether his hypertension was caused or aggravated by his service-connected PTSD.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused or aggravated by service-connected PTSD?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

The discussion should reflect consideration of both the Federal Register statement of June 28, 2005, 70 F.R. 37040 (which reasoned that presumption of service connection was warranted on the basis that, based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction) and VBA's Fast Letter 01-05 (which provides that, at a minimum, the examiner has to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/ not the cause of the hypertension in this veteran.) 

b.  If the examiner finds that hypertension was not caused but was aggravated by service-connected PTSD, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of hypertension is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

5.  After obtaining the VA and private records described above, the RO should also arrange for the Veteran to be examined by an appropriate specialist to determine the likely etiology of his sinusitis.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following: 

Is it at least as likely as not (a 50 % or better probability) that the Veteran's sinusitis is related to his service, to include as due to exposure to Agent Orange therein.  The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The discussion should specifically include comment on the significance (if any) of the Veteran's treatment for respiratory complaints in service.  

6.  The RO should then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


